


Exhibit 10.3
GENERAL MOTORS COMPANY 2009 LONG-TERM INCENTIVE PLAN
As Amended August 19, 2013
SECTION 1.Purpose. The purpose of the General Motors Company 2009 Long-Term
Incentive Plan is to motivate and reward participating Employees toward the
long-term success of the business by making them participants in that success.
Capitalized terms used in the Plan shall have the definitions set forth in
Section 11 of the Plan.


SECTION 2.Administration. The Plan shall be administered by the Committee. The
Committee shall have full discretionary power and authority, subject to such
orders or resolutions not inconsistent with the provisions of the Plan as may
from time to time be adopted by the Board, to (i) select the Employees of the
Company and its Subsidiaries to whom Awards may be granted hereunder; (ii)
determine the number of Shares to be covered by each Award granted hereunder;
(iii) determine whether, to what extent and under what circumstances Awards may
be settled in cash, Shares or other property, or canceled, and (iv) interpret
and administer the Plan and any Award Agreement, and establish such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan. The Committee may delegate to an appropriate
Executive Officer of the Company responsibility for determining, within the
limits established by the Committee, individual Awards for Employees who are not
Executive Operations Committee members or Executive Officers of the Company.


Terms of Awards granted to Employees subject to compliance with the provisions
of the Interim Final Rule and any determinations by the Special Master for TARP
Executive Compensation will be determined by the Committee and will be included
in the Award Agreements for those Employees.
SECTION 3.Shares Subject to the Plan.


(a)Subject to the provisions of Section 3(f) below, the aggregate number of
Shares with respect to which Awards may be granted under this Plan shall not
exceed 75,000,000 Shares. Shares subject to awards granted under the General
Motors Company Salary Stock Plan and the General Motors Company Short-Term
Incentive Plan shall reduce the number of Shares with respect to which Awards
may be granted under this Plan. Each share subject to a Stock Option or Stock
Appreciation Right will reduce the number of shares available for issuance under
the Plan by one share, and each share subject to a Restricted Stock Unit or
Stock Award will reduce the number of shares available for issuance by two and
one-half shares. Subject to the provisions of Section 3(f), for awards that are
intended to constitute qualified performance based compensation under Section
162m of the Code, grants of Options or Stock Appreciation Rights in any calendar
year may not cover more than 1,000,000 shares and grants of RSUs or Stock Awards
in any calendar year may not cover more than 250,000 shares.


(b)Awards granted under the Plan that are settled in cash will not count against
the approved share reserve. Awards, other than Substitute Awards, that are
forfeited or otherwise terminate without the issuance of Shares will no longer
be charged against the maximum share limitation and will again be available for
future grants. These Shares will return to the available share pool at the same
ratio at which they were granted.


(c)Shares withheld by or delivered to the Company to satisfy the exercise or
conversion price of an Award or in payment of taxes will not again be available
for future grants.





PERCOMPC\LMG\8-19-13 ECC\2009 Long Term Incentive Plan-as amended 08 19
13-FINAL.doc

--------------------------------------------------------------------------------




(d)Substitute Awards will not reduce the number of Shares authorized for grant
hereunder.


(e)Any Shares delivered in settlement of Awards hereunder may consist, in whole
or in part, of authorized and unissued Shares, treasury Shares or Shares
purchased in the open market or otherwise.


(f)In the event of any merger, reorganization, consolidation, re-capitalization,
stock split or reverse stock split, stock dividend, extraordinary cash dividend,
or other change in corporate structure affecting the Company's Shares, the
Committee shall make such adjustments in the aggregate number of Shares which
may be delivered under this Plan and the number of Shares subject to Awards
granted under this Plan (provided the number of Shares subject to any Award
shall always be a whole number), as may be determined to be appropriate by the
Committee in its sole discretion in order to prevent unintended enhancement or
diminution of the benefits or potential benefits intended to be conferred on
Participants pursuant to Awards granted hereunder.


SECTION 4.Eligibility.


(a) Any Employee shall be eligible to be selected as a Participant.
(b) Conditions Precedent. As a condition precedent to the vesting and settlement
of any portion of an Award, Participants shall: (i) continue to render services
as an Employee (except as provided in Section 6(d) or to the extent this
condition is waived by the Committee), (ii) refrain from engaging in any
activity which, in the opinion of the Chief Executive Officer or Senior Vice
President, Global Human Resources, is in any manner inimical or in any way
contrary to the best interests of the Company. (For purposes of this provision,
the determination of whether an action will cause damage to the Company, or is
inimical or in any way contrary to the best interests of the Company shall be
made in the sole discretion of the Chief Executive Officer or Senior Vice
President, Global Human Resources of the Company.), (iii) not for a period of 12
months following any voluntary termination of employment, directly or
indirectly, knowingly induce any Employee or employee of an affiliate of the
Company to leave their employment for participation, directly or indirectly,
with any existing or future business venture associated with such individual,
and (iv) furnish to the Company such information with respect to the
satisfaction of the foregoing conditions precedent as the Committee shall
reasonably request. The failure by any Participant to satisfy any of the
conditions precedent shall result in the immediate cancellation of the unvested
portion of any Award previously made to such Participant and such Participant
shall not be entitled to receive any consideration with respect to such
cancellation.
SECTION 5.The Committee may require a Participant to enter into such agreements
as the Committee in its sole discretion considers appropriate and in the best
interests of the Company.


SECTION 6.Stock Awards and Restricted Stock Units.


(a)Grant and Performance Conditions. The Committee may grant Restricted Stock
Unit Awards or Stock Awards to Participants, from time to time. Such Awards
shall be valued by reference to a designated number of Shares. A Stock Award or
RSU Award shall be subject to the terms and conditions set forth in this Section
6 and the terms set forth in the applicable Award Agreement. In the case of a
discrepancy between the Plan and the RSU Award Agreement, the terms of the RSU
Award Agreement will control.


(b)Nonforfeitability. No portion of a Stock Award or RSU Award shall become
nonforfeitable or transferable, as applicable, prior to a date specified by the
Committee in the

2
PERCOMPC\LMG\8-19-13 ECC\2009 Long Term Incentive Plan-as amended 08 19
13-FINAL.doc

--------------------------------------------------------------------------------




Award Agreement except as set forth in Section 6(d). A Participant must remain
continuously employed by the Company or a Subsidiary through the
nonforfeitability date specified in the Award Agreement except as set forth in
Section 6(d). Awards shall be conditioned upon the achievement of Performance
Conditions, if applicable, as specified in the Award Agreement.


(c)Payment and Delivery. No RSU Award shall be paid or settled prior to the
first applicable Settlement Date, except as provided in Section 6(d)(i) .


(d)Termination of Employment. Except as set forth in this subsection, upon the
termination of a Participant's employment, any Award (or portion thereof) held
by such Participant that has not become nonforfeitable at the time of such
termination shall be forfeited.


(i)In the event that the Participant's employment terminates as a result of his
or her death, all Awards held by such Participant shall be fully retained and
become nonforfeitable, provided, however, that if the relevant Award was granted
to a Participant at a time when the Participant was among the 75 employees for
whom the structure of applicable compensation was subject to regulatory approval
under the TARP regulations, then only a pro rata portion of all Awards held by
such Participant shall be retained and become nonforfeitable. For Awards subject
to proration, the retained portion shall be determined by multiplying the number
of shares comprising or underlying the Award by a fraction, the numerator of
which is the number of full and partial calendar months elapsed from the
Proration Date to the date of death and the denominator of which is the number
of months from the Grant Date to the date on which such Award would have become
nonforfeitable in accordance with Section 6(b). In no event will such fraction
exceed 1.0. Any retained Award, or portion of Award, will be settled in the form
provided in Section 6(e) and the Settlement Date for such Awards will occur as
soon as practicable after the date of death.


(ii)In the event of the Participant's Disability, all Awards (or portions
thereof) held by such Participant will be continue to vest and any awards will
be subject to the payment and delivery provisions set forth in Section 6(c). The
retained Award (or portion thereof) will be settled in the form provided in
Section 6(e).


(iii) In the case of any Award which is not a TARP Award, in the event that the
Participant voluntarily terminates from the Company at age 55 or older with ten
or more years of service or at age 62 or older, and in either case prior to the
first anniversary of the Grant Date of an Award, subject to other terms and
conditions of the Plan, a pro rata portion of the Award held by such Participant
shall be retained and become nonforfeitable. The retained portion shall be
determined by multiplying the number of shares comprising or underlying the
Award by a fraction, the numerator of which is the number of full and partial
calendar months elapsed from the Proration Date to the date of voluntary
separation and the denominator of which is the number of months from the Grant
Date to the date on which such Award would have become completely nonforfeitable
in accordance with Section 6(b). In no event will such fraction exceed 1.0. In
the event such Participant voluntarily terminates from the Company at age 55 or
older with ten or more years of service or at age 62 or older, and in either
case after the first anniversary of the Grant Date of an Award, such Award shall
continue to vest and be settled on the scheduled Settlement Date(s) in the form
provided in Section 6(e). For purposes of this subsection 6(d)(iii), if a
Participant has an outstanding Award granted at a time when the Participant was
among the 75 employees for whom the structure of applicable compensation was
subject to regulatory approval

3
PERCOMPC\LMG\8-19-13 ECC\2009 Long Term Incentive Plan-as amended 08 19
13-FINAL.doc

--------------------------------------------------------------------------------




under the TARP regulations, the Participant shall only retain a pro rata portion
of any such Award (calculated as set forth above) if the Participant voluntarily
terminates from the Company.
(iv) In the case of any TARP Award, in the event that the Participant
voluntarily terminates from the Company at age 55 or older with ten or more
years of service or at age 62 or older, and in either case such Participant has
remained continuously employed for two years from the Grant Date, subject to
other terms and conditions of the Plan, a prorated portion of the Award held by
such Participant shall be retained and become nonforfeitable. The retained
portion shall be determined by multiplying the number of shares comprising or
underlying the Award by a fraction, the numerator of which is the number of full
and partial calendar months elapsed from the Proration Date to the date of
retirement and the denominator of which is the number of months from the Grant
Date to the date on which such Award would have become completely nonforfeitable
in accordance with Section 6(b). In no event will such fraction exceed 1.0. Any
retained RSU Awards will be settled on the scheduled Settlement Date(s) in the
form provided in Section 6(e).


(v)Any Participant who separates from the Company or a Subsidiary for any reason
not specified in this Section 6(d) will not be entitled to retain any portion of
an Award.


(vi) Notwithstanding the foregoing provisions of this Section 6(d), any Award
that is designated as a special retention award in the applicable Award
Agreement may be subject to vesting and forfeiture terms set forth in such Award
Agreement which differ from the terms above.


(e)Form of Settlement. Each RSU Award shall be settled on any applicable
Settlement Date by delivery of Shares. If a Settlement Date for any RSU Award
occurs prior to the date which is six months following the consummation of an
underwritten public offering of Shares, the Award shall be settled by the
delivery of the Fair Market Value of Shares, in cash. Such delivery shall take
place promptly after the applicable Settlement Date; provided, however, that
such delivery shall be made in all events not later than December 31 of the
calendar year in which such Settlement Date occurs.


(f)No Rights of a Shareholder. No holder of any RSU Award shall have any rights
to dividends or any other rights of a stockholder with respect to Shares subject
to an Award prior to becoming the record owner of such Shares.


(g)Leave of Absence. Notwithstanding Section 6(d), a qualifying leave of absence
shall not constitute a termination of employment. A Participant's absence or
leave shall be deemed to be a qualifying leave of absence if approved by the
Committee in its sole discretion.


SECTION 7.Stock Options and Stock Appreciation Rights


(a) Grant Price. The Grant Price of any Option or SAR shall not be less than the
Fair Market Value (and in no event less than the par value) of the Shares on the
date the Option or SAR is granted, except in the case of Substitute Awards.
(b) ISO; Nonqualified Option. Determination as to whether Options granted shall
be “Incentive Stock Options” (“ISO's), Nonqualified Stock Options, and as to any
restrictions which shall be placed on Options, shall be made by the Committee
under such procedures as it may, from time to time, determine and each Option
granted hereunder shall be identified as either an ISO or a Nonqualified Stock
Option at the time of grant.

4
PERCOMPC\LMG\8-19-13 ECC\2009 Long Term Incentive Plan-as amended 08 19
13-FINAL.doc

--------------------------------------------------------------------------------




(c) Terms of Options or Stock Appreciation Rights. Options and SARs granted
under this Plan shall be subject to the following provisions, except as
otherwise determined by the Committee:
(i) Vesting and Exercise. Except in the case of death or except as set forth in
Section 7(c)(iii)(B) or as set forth in Section 9, no Option or SAR shall vest
or become exercisable prior to the first anniversary of the “Grant Date” (or
such other date as may be established by the Committee or its delegate(s)); and
after such date Options or SARs shall be exercisable only in accordance with the
terms and conditions established at the time of grant and reflected in the Award
Agreement. Unless otherwise specified in the Award Agreement, beginning on the
first anniversary of the Grant Date, Options or SARs will vest and become
exercisable in one-third increments. Subject to paragraph 7(c)(iii), each
increment will first vest and become exercisable on the first, second and third
anniversaries of the Grant Date, respectively. Upon becoming exercisable, the
Option or SAR will remain exercisable until expiration, except as set for in
Section 7(c)(iii).
(ii) Term of Options or SARs. The normal expiration date of an Option or SAR
shall be determined at the time of grant, provided that each Option or SAR shall
expire not more than ten years after the Grant Date.
(iii) Termination of Employment. Except as set forth in this subsection, upon
the termination of a Participant's employment, any Award (or portion thereof)
held by such Participant that has not vested in accordance with Section 7(c)(i)
at the time of such termination shall be forfeited
(A) If the Employee quits employment with the Company or is terminated by the
Company for inadequate job performance, or for willful misconduct harmful to the
Company, all unvested and vested Options or SARs held by such Participant shall
be forfeited as of the date of such termination, or if earlier, as of the date
that such grounds for termination by the Company first exist.
(B) If the Employee retires from the Company at age 55 or older with ten or more
years of credited service (or for a Participant who is a tax resident of a
location outside the United States at equivalent normal retirement age in such
country) or age 62 or older in the United States, subject to the other terms and
conditions of the Plan, all Options or SARs will vest immediately, and will be
exercisable until the expiration date of such Option. Notwithstanding this
provision, the Committee may from time to time determine in its discretion that
holders of Options or SARs retiring from the Company during specified time
periods under specified circumstances may vest in and retain some portion of
their Options or SARs granted in the year the retirement occurs.
(C) If employment is terminated by reason of death, all Options shall
immediately vest and remain exercisable until the third anniversary of the date
of death or, if earlier, the expiration date of such Option.
(D) If an employee becomes disabled, Options will continue to vest and become
exercisable in accordance with the original terms of the grant while the
Employee remains on the disability leave and, subject to the other terms and
conditions of the Plan, vested Options will remain exercisable for the full
remaining term.
(E) If employment terminates for any reason other than as set forth above
(including, for the avoidance of doubt, retirement not meeting the conditions
set forth in Section 7(c)

5
PERCOMPC\LMG\8-19-13 ECC\2009 Long Term Incentive Plan-as amended 08 19
13-FINAL.doc

--------------------------------------------------------------------------------




(iii)(B) or other voluntary termination with the consent of the Company),
subject to the other terms and conditions of the Plan, all vested Options will
remain exercisable until the third anniversary of the date of termination of
employment or, if earlier, the expiration date of such Option.
(F) If employment terminates for any reason (other than death) prior to the
first anniversary of the date an Option is granted, except as provided in
Section 7(c)(iii)(B) the Option shall be forfeited and terminate on the date of
termination of employment.
(iv) Leave of Absence. Notwithstanding Section 7(c) (iii), a qualifying leave of
absence shall not constitute a termination of employment. A Participant's
absence or leave shall be deemed to be a qualifying leave of absence if approved
by the Committee in its sole discretion.
(v) Payment of Exercise Price. All Shares purchased upon exercise of any Option
shall be paid for in full at the time of purchase or adequate provision for such
payment shall be made. Such payment shall be made (A) in cash, (B) through
delivery or constructive delivery of Shares (provided that such Shares may be
subject to such holding period or other requirement as the Committee may impose,
(C) a combination of cash and stock or (D) through a broker-assisted cashless
exercise facility if established by the Company. Any Shares delivered as a
result of an Option exercise shall be valued at their Fair Market Value on the
exercise date of the Option.
SECTION 8. Amendments, Termination and Recoupment.


(a)The Board may amend, alter, suspend, discontinue or terminate the Plan or any
portion thereof at any time; provided, however; that no such amendment,
alteration, suspension, discontinuation or termination shall be made without (i)
stockholder approval if such approval is necessary to comply with the rules of
the New York Stock Exchange or such other national securities exchange as may be
from time to time the principal trading market for Shares, and (ii) except as
provided in Section 8(f), the consent of the affected Participant, if such
action would materially impair the rights of such Participant under any
outstanding Award.


(b)The Committee may delegate to another committee, as it may appoint, the
authority to take any action consistent with the terms of the Plan, either
before or after an Award has been granted, which such other committee deems
necessary or advisable to comply with any government laws or regulatory
requirements of a foreign country, including, but not limited to, modifying or
amending the terms and conditions governing any Awards, or establishing any
local country plans as sub-plans to this Plan. In addition, under all
circumstances, the Committee may make non-substantive administrative changes to
the Plan so as to conform with or take advantage of governmental requirements,
statutes or regulations.


(c)The Committee may amend the terms of any Award and any Award Agreement
theretofore granted, prospectively or retroactively, but no such amendment shall
materially impair the rights of any Participant without his or her consent
except as provided in Section 8(f). No such amendment shall reduce the exercise
price of an outstanding Option or cancel or amend an outstanding Option for the
purpose of re-pricing, replacing or re-granting such Option with an exercise
price that is less than the exercise price of the original Option including cash
payments in consideration of an underwater Option without stockholder approval.


(d)Notwithstanding any provision of this Plan to the contrary, any Award made
and any amount of cash or Shares delivered in settlement thereof to a
Participant under this Plan is subject to being called for repayment to the
Company in any situation where the Board of Directors or a Committee

6
PERCOMPC\LMG\8-19-13 ECC\2009 Long Term Incentive Plan-as amended 08 19
13-FINAL.doc

--------------------------------------------------------------------------------




thereof determines that the Company's Policy on Recoupment of Compensation
requires such repayment, or that repayment is otherwise required by the rules of
any national securities exchange on which the stock of the Company may be
listed. The determination regarding repayment under this provision shall be
within the sole discretion of the Committee and shall be final and binding on
the Participant and the Company.


(e)If any provision of the Plan or any Award Agreement is invalid or
unenforceable in any jurisdiction, (i) such provision shall be modified or
eliminated, but only to the extent necessary to eliminate such invalidity or
unenforceability and (ii) such invalidity, unenforceability, modification or
elimination shall not affect the validity or enforceability of such provision in
any other jurisdiction and shall not affect the validity or enforceability of
any other provision of the Plan or any Award.


(f)Any Award hereunder that is or becomes a TARP Award is intended to comply
with applicable Treasury regulations under TARP and shall be interpreted and
amended as necessary to comply with any interpretations or guidance of the
Special Master or his successor. In the event that an Award hereunder becomes a
TARP Award, or is otherwise affected by any decision of the Special Master or
his successor, the Company shall inform the affected Participant.


SECTION 9.General Provisions.


(a)An Award may not be sold, exercised, pledged, assigned, hypothecated,
transferred, or disposed of in any manner except as may be expressly set forth
in the Award Agreement.


(b)Neither the Award nor any benefits arising out of this Plan shall constitute
part of a Participant's employment or service contract with the Company or any
Subsidiary. The Awards under this Plan are not intended to be treated as
compensation for any purpose under any other Company plan.


(c)No Employee shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Participants under the
Plan.


(d)Nothing in the Plan or any Award granted under the Plan shall be deemed to
constitute an employment or service contract or confer or be deemed to confer on
any Employee or Participant any right to continue in the employ or service of,
or to continue any other relationship with the Company or any Subsidiary or
limit in any way the right of the Company or any Subsidiary to terminate an
Employee's employment or a Participant's service at any time, with or without
cause.


(e)All Shares delivered under the Plan pursuant to any Award shall be subject to
such stock-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Shares are then
listed, and any applicable federal or state securities law, any instructions of
the Special Master and the Committee may cause a legend or legends to be put on
any certificates or other indicia of ownership of such Shares to make
appropriate reference to such restrictions.


(f)No Award granted hereunder shall be construed as an offer to sell securities
of the Company, and no such offer shall be outstanding, unless and until the
Committee in its sole discretion has determined that any such offer, if made,
would comply with all applicable requirements of the U.S. federal securities
laws and any other laws to which such offer, if made, would be subject.



7
PERCOMPC\LMG\8-19-13 ECC\2009 Long Term Incentive Plan-as amended 08 19
13-FINAL.doc

--------------------------------------------------------------------------------




(g)The Company and its Subsidiaries shall be authorized to withhold from any
Award granted or payment due under the Plan the amount of withholding taxes due
in respect of an Award or payment hereunder and to take such other action as may
be necessary in the opinion of the Company or its Subsidiaries to satisfy all
obligations for the payment of such taxes. The Committee shall be authorized to
establish procedures for election by Participants to satisfy such obligation for
the payment of such taxes by delivery of or transfer of Shares to the Company
(to the extent the Participant has owned the surrendered Shares for more than
six months if such a limitation is necessary to avoid a charge to the Company
for financial reporting purposes), or by directing the Company to retain Shares
(up to the minimum required tax withholding rate, to the extent such limitation
is necessary to avoid a charge to the Company for financial reporting purposes)
otherwise deliverable in connection with the Award.


(h)Nothing contained in the Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to stockholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.


(i)The provisions of the Plan shall be construed, regulated and administered
according to the laws of the State of Delaware without giving effect to
principles of conflicts of law, except to the extent superseded by any
controlling Federal statute.


(j)Awards may be granted to Participants who are foreign nationals or employed
outside the United States, or both, on such terms and conditions different from
those applicable to Awards to Employees employed in the United States as may, in
the judgment of the Committee, be necessary or desirable in order to recognize
differences in local law or tax policy; provided, however, that amendments
deemed necessary under this Section 9(j) may not be made without stockholder
approval or Participant approval, if such approval is required by Section 8. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company's obligation with respect to tax equalization for
Employees on assignments outside their home country.


(k)If the Company shall have any unpaid claims against a Participant arising out
of or in connection with the Participant's employment with the Company, prior to
payment of a Final Award, the Company, at its discretion, may offset against a
Final Award up to $5,000 per year of any unpaid claims. Upon settlement of an
Award such claim may be offset in total. Such claims may include, but are not
limited to, unpaid taxes or corporate business credit card charges.


(l)Notwithstanding any provision of this Plan, no Plan elections, modifications
or distributions will be allowed or implemented if they would cause the
Participant to be subject to tax (including interest and penalties) under
Section 409A of the Code. The settlement of Awards hereunder may be delayed up
to six months following a Participant's termination of employment if the
Participant is a “specified employee” for purposes of Section 409A and such
delay is necessary to avoid the imposition of tax (including interest and
penalties) under Section 409A.


SECTION 10.Term of Plan. The Plan shall terminate on the day after the date when
all Awards hereunder have been settled in accordance with the terms of the Plan.


SECTION 11.Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:


(a) “Award” shall mean any Options, Stock Appreciation Rights, Stock Award or
award of Restricted Stock Units granted hereunder.

8
PERCOMPC\LMG\8-19-13 ECC\2009 Long Term Incentive Plan-as amended 08 19
13-FINAL.doc

--------------------------------------------------------------------------------






(b)“Award Agreement” shall mean the written instrument evidencing the terms of
an Award hereunder.


(c)“Board” shall mean the Board of Directors of the Company.


(d)“Chief Executive Officer” shall mean the Chief Executive Officer of the
Company.


(e)“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, and any reference to any section of the Code
shall also include any successor provision thereto.


(f)“Committee” shall mean the Executive Compensation Committee of the Board, its
named successor, or such other persons or committee to whom the Board has
delegated any authority, as may be appropriate.


(g)“Company” shall mean General Motors Company, a Delaware Company, or its
successor.


(h)“Disability” shall mean the Participant is unable to engage in any gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.


(i)“Employee” shall mean any individual who is employed by the Company or any
Subsidiary.


(j)“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934.


(k)“Executive Officer” shall mean any Participant required to provide periodic
statements of beneficial ownership of Company equity securities as an executive
officer of the Company under Section 16(a) of the Exchange Act.


(l)“Fair Market Value” shall mean the value of a Share, determined as follows:
prior to the establishment of when-issued trading of the Shares on a national
securities exchange, as determined by the Committee in its discretion; and after
the establishment of when-issued trading of the Shares on a national securities
exchange, the average of the high and low trading (or when-issued trading)
prices for the Shares as reported on such national securities exchange for the
applicable date or, if no such prices are reported for that date, the average of
the high and low trading (or when-issued trading) prices on the immediately
preceding date for which such prices were reported.


(m) “Grant Date” shall mean the grant date specified in the Award Agreement.


(n)“Grant Price” shall mean the average of the high and low trading price per
Share on the Grant Date.


(o)“Incentive Stock Options” or “ISO” shall mean an Option granted hereunder
that is intended to comply with the provisions of Section 422 of the Code.


(p)“Nonqualified Option” shall mean an Option that is not an ISO.



9
PERCOMPC\LMG\8-19-13 ECC\2009 Long Term Incentive Plan-as amended 08 19
13-FINAL.doc

--------------------------------------------------------------------------------




(q)“Options” or “Stock Options” shall mean any right granted to a Participant
under the Plan pursuant to and described in Section 7 allowing such Participant
to purchase Shares at such price or prices and during such period or periods, as
the Committee shall determine and shall include ISOs and Nonqualified Options.


(r)“Participant” shall mean an Employee who is selected by the Committee to
receive an Award under the Plan


(s)“Plan” shall mean this General Motors Company 2009 Long-Term Incentive Plan,
as amended from time to time.


(t)“Performance Conditions” shall mean measures of the operational performance
of the Company or other performance criteria selected by the Committee, the
degree of achievement of which will determine the portion of an Award that is
earned by the Participant as specified in the Award Agreement. In creating these
measures, the Committee may establish the specific goals based upon or relating
to one or more of the following business criteria: asset turnover, cash flow,
contribution margin, cost objectives, cost reduction, earnings before interest
and taxes (EBIT), earnings before interest, taxes, depreciation and amortization
(EBITDA), earnings per share, economic value added, free cash flow, increase in
customer base, initial public offering, inventory turnover, liquidity, market
share, net income, net income margin, operating cash flow, operating profit
margin, pre-tax income, productivity, profit margin, quality, return on assets,
return on net assets, return on capital, return on equity, revenue, revenue
growth, and/or warranty. Each business criterion may be expressed in absolute
terms or relative to the performance of other companies or to an index.


(u)“Proration Date” shall be a date established by the Committee at the time of
grant of an Award and specified in the Award Agreement. If no such date is
established, the Proration Date shall be the Grant Date.


(v)“Restricted Stock Unit” or “RSU” shall mean any unit granted pursuant to and
described in Section 6.


(w)“Settlement Date” shall mean the date on which the Award becomes
nonforfeitable and payable in accordance with the provisions of the Plan and the
Award Agreement.


(x)“Shares” shall mean shares of the common stock of the Company, $0.01 par
value.


(y)“Special Master” shall mean the Office of the Special Master for TARP
Executive Compensation, established by the United States Secretary of the
Treasury under the American Recovery and Reinvestment Act of 2009 or any other
office or agency which succeeds to the powers thereof.


(z)“Stock Appreciation Right” shall mean an Award denominated in Shares that
entitles the Participant within the exercise period to receive a payment equal
to the increase in value between the Grant Price and the fair market value of
the underlying Shares at date of exercise.


(aa) “Stock Award” shall mean an Award of shares hereunder which may be subject
to such restrictions on transfer and/or forfeitability conditions as are
specified in the applicable Award Agreement.


(bb) “Subsidiary” shall mean (i) a company of which capital stock having
ordinary voting power to elect a majority of the board of directors of such
company is owned, directly or indirectly, by the

10
PERCOMPC\LMG\8-19-13 ECC\2009 Long Term Incentive Plan-as amended 08 19
13-FINAL.doc

--------------------------------------------------------------------------------




Company or (ii) any limited liability company or unincorporated entity in
respect of which the Company can exercise, directly or indirectly, comparable
control to that described in clause (i).


(cc) “Substitute Award” shall mean an Award granted hereunder in assumption or
replacement of an award issued by a company acquired by the Company or with
which the Company or its Subsidiary combines.


(dd) “TARP Award” shall mean an Award hereunder that is at any time required to
comply with the requirements for “long-term restricted stock” set forth in
Treasury Regulations Section 31 CFR 30.1 (Q-1) and as interpreted and applied by
the Special Master.


(ee) “Unit” shall mean a Restricted Stock Unit or RSU.


(ff) “Senior Vice President, Global Human Resources” shall mean the Senior Vice
President, Global Human Resources of the Company.



11
PERCOMPC\LMG\8-19-13 ECC\2009 Long Term Incentive Plan-as amended 08 19
13-FINAL.doc